Orders reversed, with $10 costs and disbursements, insofar as said orders deny the examination, discovery and inspection requested in paragraph 4 of the notices of motion, on the ground that the denial thereof was an improvident exercise of discretion on the part of Special Term, and the motions granted as to. said Items 4. All concur. (Appeals from parts of two orders of Onondaga Special Term denying in part separate motions by plaintiff and by defendant Consolidated Gas and Service Co. for discovery and inspection.) Present — MeCurn, P. J., Vaughan, Wheeler, Williams and Bastow, JJ.